This matter having come before the Court on a notice of appeal as of right pursuant to Rule 2:2-l(a), based in part upon a dissent in the Appellate Division on the issue of whether the moratorium statute under review (L.1984, c. 67) violated the uniformity clause of the State Constitution (N.J. Const, of 1947, Art. VIII, § 1; para. 1(a));
And the Court having accelerated perfection of the appeal and having considered the briefs of the parties and having determined that the record is inadequate to permit the Court to address the issue raised in the dissent below;
And the parties, having been afforded the opportunity to recommend appropriate action that might be taken in light of the inadequacy of the record;
And the Court having determined that the likely future recurrence of the issue presented in the dissent below warrants its consideration upon a fully developed record, notwithstanding that no relief can be afforded for the 1985 tax year;
And the Court having further determined that the remaining issues presented by Appellants are not substantial constitutional questions within the meaning of Rule 2:2-l(a) and appropriate caselaw;
And good cause appearing;
It is ORDERED that the matter is summarily remanded to the Tax Court for consideration of the uniformity clause issue in the context of a fully developed factual and legal record; and it is further
ORDERED that the Tax Court shall determine the matter on or before January 15, 1986; and it is further
ORDERED that the tax bills for 1985 shall be distributed in accordance with the judgment of the Appellate Division.
Jurisdiction is not retained. Any party may, upon the entry of final judgment by the Tax Court pursuant to this remand, make application to the Appellate Division for acceleration of the time for filing a notice of appeal and for the filing of briefs. (See 204 N.J.Super. 652)